Title: From Alexander Hamilton to Oliver Wolcott, Junior, 5 August 1795
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



New York Aug 5. 1795
Dr. Sir

I have received yours of 3d instant. You make no mention of having received one from me inclosing another for the Attorney General in which I tell him that I will attend the cause which involves the question respecting direct taxes when notified of the time it will come on.
The silence of your letter makes me fear it may have miscarried.
I do not wonder at what you tell me of the author of a certain piece. That man is too cunning to be wise. I have been so much in the habit of seeing him mistaken that I hold his opinion cheap.
Yrs. truly
A Hamilton
Oliver Wolcott Esq
